UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-1108



PHILLIP B. ANDERSON,

                                              Plaintiff - Appellant,

          versus


GEORGE W. BUSH; JANET RENO; STATES ATTORNEY;
6 UNKNOWN AGENCY FROM THE STATE OF ILLINOIS,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-03-630-3)


Submitted:   March 25, 2004                 Decided:   April 1, 2004


Before TRAXLER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Phillip B. Anderson, Appellant Pro Se.       Debra Jean Prillaman,
Assistant United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Phillip B. Anderson appeals the district court’s order

dismissing his complaint.   We have reviewed the record and find no

reversible error.   Accordingly, we grant leave to proceed in forma

pauperis and affirm on the reasoning of the district court.    See

Anderson v. Bush, No. CA-03-630-3 (E.D. Va. Dec. 10, 2003 & Feb.

13, 2004).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -